Case 2:18-cv-08246-AB-GJS Document 61 Filed 02/21/20 Pagelofi Page ID #:1423

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No.; CV 18-08246-AB (GJSx) Date: February 21, 2020

 

 

Title: | Baxter Bailey and Associates v. Ready Pac Foods, Inc. et al

 

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge

 

Carla Badirian Maria Bustillos
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
Richard Lewis Grant Andrew D Kehagiaras

Lawrence H Meuers (Telephonic)

Proceedings: READY PAC FOODS, INC.’S MOTION FOR SUMMARY
JUDGMENT [41]

The Courtroom Deputy Clerk distributes the Court’s tentative rulings prior to the
case being called.

The Court having carefully considered the papers and the evidence submitted by
the parties, and having heard the oral argument of counsel, hereby takes the motion under
submission.

 

00 : 50

 

CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk CB
